United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                            No. 06-10233                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

BILLY JOE FINNEY,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:05-CR-112-4
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Billy Joe Finney appeals following his guilty-plea

conviction and 151-month sentence for distribution of more than

five grams of a mixture and substance containing a detectable

amount of cocaine base, and aiding and abetting.   Finney argues

that his guilty plea was not knowing and voluntary because the

district court imposed a two-level firearm enhancement under

U.S.S.G. § 2D1.1(b)(1) to which he did not admit and that was not

proven to a jury beyond a reasonable doubt, thereby violating his

Sixth Amendment right to a jury trial and his Fourteenth

Amendment right to due process.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10233
                                -2-

     Finney’s waiver-of-appeal provision does not bar claims

relating to the voluntariness of the plea.    To the extent that

Finney’s challenge to his guilty plea is based on a violation of

the Sixth Amendment, his argument is without merit.    Finney was

sentenced in January 2006, after the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005).    Booker solved the

Sixth Amendment problem of judicial factfinding by making the

Guidelines advisory.   See United States v. Johnson, 445 F.3d 793,

797 (5th Cir.), cert. denied, 126 S. Ct. 2884 (2006).    After

Booker, the sentencing court is still required to calculate the

guideline range in the same manner as before Booker and to make

factual findings by a preponderance of the evidence.     Id. at 798.

     The plea colloquy shows that Finney was fully aware of the

consequences of pleading guilty.     See United States v. Rivera,

898 F.2d 442, 447 (5th Cir. 1990).    Accordingly, Finney has not

shown that his guilty plea is involuntary or that there are due

process concerns associated with his plea.     See id.; United

States v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990).

     In view of the foregoing, the judgment of the district court

is AFFIRMED.   The Government’s motion for summary affirmance is

GRANTED.